Opinion by
Judge Lindsay :
Plaintiffs’ title is not denied, and the amended answer admits the trespass. The removal of the logs did not divest plaintiffs of their right to them-. The proof showed that they were worth one dollar on the river bank. Besides this, other trespass in addition to the cutting and removing of the same logs, are alleged and not denied, and we cannot say that the payment is'for more than the evidence warranted.
The objection that the infant Elizabeth J. McKinney was not a party should have been made in the circuit court.
N Turner, for appellants.

T. N. Cardwell, for appellees.

If appellants desired a trial by jury, they should have asked for it. It was not necessary for appellees to file their title papers, as their title was not denied. The receiver was appointed by consent of parties. The loss resulting from- his failure to perform his duty cannot be thrown on appellees. The wrongdoers must suffer.
Judgment affirmed.